THE THIRTEENTH COURT OF APPEALS

                                   13-13-00422-CV


              FOR THE BEST INTEREST AND PROTECTION OF C. G.


                                 On Appeal from the
                       Probate Court of Hidalgo County, Texas
                               Trial Cause No. L-7697


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered Appellant’s

Motion for Rehearing, vacates and withdraws the judgment that this Court issued on

June 19, 2014; however, the opinion previously issued in this cause will not be

withdrawn. No costs are assessed against the appellant.

      We further order this decision certified below for observance.



September 30, 2014